Exhibit 10.21

 

LOGO [g53310g07l52.jpg]

SEPARATION PAY AGREEMENT

THIS SEPARATION PAY AGREEMENT (“Agreement”), dated as of October 1, 2015 (the
“Effective Date”) is made by and between WRIGHT MEDICAL GROUP, INC., a Delaware
corporation (the “Company”), on behalf of itself and one or more of its
Affiliates, and Gregory Morrison (the “Executive”).

WHEREAS, the Company or one of its Affiliates employs the Executive as Senior
Vice President, Human Resources and recognizes the Executive as performing key
functions for the success of the Company and its Affiliates; and

WHEREAS, the Company has determined that it is in the best interests of the
Company and its Affiliates to institute formalized separation arrangements for
certain executives of the Company, including the Executive, in the event of a
separation of employment; and

WHEREAS, the Executive desires to enter into this Agreement.

NOW, THEREFORE, based on the foregoing, and for and in consideration of the
mutual covenants contained in this Agreement, the parties hereby agree as
follows:

1. Definitions. For the purposes of this Agreement, the following capitalized
terms have the meanings set forth below:

1.1 “Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
United States Securities Exchange Act of 1934, as amended.

1.2 “Board” means the board of directors of Parent Corporation.

1.3 “Cause” means:

1.3.1 (i) the willful failure by the Executive to substantially perform the
Executive’s duties with the Company (other than any such failure resulting from
the Executive’s incapacity due to physical or mental illness), as determined by
the Board in its sole discretion, which failure amounts to an intentional and
extended neglect of the Executive’s duties; (ii) the determination in the sole
discretion of the Board that the Executive has engaged or is about to engage in
conduct materially injurious to the Company; (iii) the determination by the
Board that the Executive has engaged in or is about to engage in conduct that is
materially inconsistent with the Company’s legal and healthcare compliance
policies, programs or obligations; (iv) the Executive’s bar from participation
in programs administered by the United States Department of Health and Human
Services or the United States Food and Drug Administration or any succeeding
agencies; (v) the Executive’s conviction of or entering of a guilty or no
contest plea to a felony charge (or equivalent thereof) in any jurisdiction;
and/or (vii) the Executive’s participation in activities proscribed in Sections
1 and 3 of the Confidentiality, Non-Competition, Non-Solicitation and
Intellectual Property Rights Agreement (as defined below) or the material



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 2

 

    

 

breach by the Executive of any other material covenants contained herein and
therein. For the purposes of clause (i) of this definition, no act, or failure
to act, on the Executive’s part shall be deemed to be “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interests of
the Company and its Affiliates.

1.3.2 Notwithstanding the foregoing, the Executive shall not be deemed
terminated for Cause for the reasons in clauses (i) or (ii) of Section 1.3.1
unless and until the Executive shall have been provided with reasonable notice
of and, if possible, a reasonable opportunity to cure the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment for Cause.

1.4 “Change in Control” shall be deemed to have occurred on or immediately
before the effective date on which any of the following occurs with regard to
the Parent Corporation:

1.4.1 the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (for purposes of this Section 1.4, a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 50% or more (on a fully diluted basis) of either
(A) the then outstanding ordinary shares of the Parent Corporation, taking into
account as outstanding for this purpose all ordinary shares issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
the vesting of restricted stock units and the exercise of any similar right to
acquire such ordinary shares (the “Outstanding Parent Corporation Ordinary
Shares”) or (B) the combined voting power of the then outstanding voting
securities of the Parent Corporation entitled to vote generally in the election
of directors (the “Outstanding Parent Corporation Voting Securities”); provided,
however, that for purposes of this Section 1.4.1, the following acquisitions
shall not constitute a Change in Control: (x) any acquisition by the Parent
Corporation or any of its Affiliates; (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Parent
Corporation or any of its Affiliates; or (z) any acquisition by any corporation
or business entity pursuant to a transaction which complies with clauses (A),
(B), and (C) of Section 1.4.2 of this definition (persons and entities described
in clauses (x), (y) and (z) being referred to herein as “Permitted Holders”);

1.4.2 the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Parent
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Parent
Corporation Ordinary Shares and Outstanding Parent Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding ordinary shares
or shares of common stock and the combined voting power of the then outstanding
voting securities entitled



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 3

 

    

 

to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Parent
Corporation or all or substantially all of the Parent Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Parent Corporation Ordinary Shares and Outstanding Parent
Corporation Voting Securities, as the case may be; (B) no Person (excluding any
Permitted Holder referred to in clause (x) or (y) of Section 1.4.1) beneficially
owns, directly or indirectly, 50% or more (on a fully diluted basis) of,
respectively, the then outstanding ordinary shares or shares of common stock of
the corporation resulting from such Business Combination, taking into account as
outstanding for this purpose all ordinary shares or shares of common stock
issuable upon the exercise of options or warrants, the conversion of convertible
stock or debt, the vesting of restricted stock units and the exercise of any
similar right to acquire such ordinary shares or shares of common stock, or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination; and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the incumbent Board at the time of the execution of the initial
agreement providing for such Business Combination;

1.4.3 the approval by the shareholders of the Parent Corporation of a complete
liquidation or dissolution of the Parent Corporation;

1.4.4 the sale of at least 80% of the assets of the Parent Corporation; or

1.4.5 the individuals who on the date of this Agreement constitute the Board
thereafter cease to constitute at least a majority thereof; provided, however,
that any person becoming a member of the Board subsequent to the date of this
Agreement and whose election or nomination was approved by a vote of at least
two-thirds of the directors who then comprised the Board immediately prior to
such vote shall be considered a member of the Board on the date of this
Agreement.

1.5 “Code” means the United States Internal Revenue Code of 1986, as amended,
and the U.S. Treasury Regulations promulgated thereunder, as in effect from time
to time.

1.6 “Compensation Committee” means the compensation committee of the Board.

1.7 “Disability,” strictly for the purpose of the parties’ rights and
obligations under this Agreement, means the Executive’s inability, due to
physical or mental impairment, to perform the essential functions of the
Executive’s position, with reasonable accommodation, for a period of one hundred
and twenty (120) consecutive days or such other period of time as to which the
parties may agree, as determined by a medical doctor selected by the Executive
and the Company. If the parties cannot agree on a medical doctor, each party
shall select a medical doctor and the two (2) doctors shall select a third
(3rd) who shall be the approved medical doctor for this purpose.



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 4

 

    

 

1.8 “Good Reason” means:

1.8.1 The occurrence of any of the following without the prior written consent
of the Executive, unless such act or failure to act is corrected by the Company
prior to the Date of Termination specified in the Notice of Termination (as
discussed in Section 3.1 hereof):

1.8.1.1 the assignment to the Executive of any duties materially inconsistent
with the range of duties and responsibilities appropriate to a senior Executive
within the Company, such range to be determined by reference to past, current,
and reasonable practices within the Company;

1.8.1.2 a material reduction in the Executive’s responsibilities within the
Company, but not including a mere title change or a transfer within the Company
which does not singly or together adversely affect the Executive’s overall
status within the Company, provided however, that no change in reporting
relationship resulting from organizational realignment due to the addition of a
Chief Operating Officer or Chief Commercial Officer shall be included in this
definition of Good Reason;

1.8.1.3 a material reduction (i.e., more than ten percent (10%)) by the Company
in the Executive’s aggregate annualized compensation target (including bonus
opportunity as a percentage of base salary) and benefits opportunities, except
for an across the board reduction or modification to any benefit plan affecting
all executives of the Company;

1.8.1.4 the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation and benefits, under any plan, program or policy
of, or other contract or agreement with, the Company or any of its Affiliates,
within thirty (30) days of the date such compensation and/or benefits are due;

1.8.1.5 the failure by the Company to obtain a satisfactory agreement from any
successor of the Company, requiring such successor to assume and agree to
perform the Company’s obligations under this Agreement;

1.8.1.6 the failure of the Company or the Parent Corporation to provide
indemnification and director and officer liability insurance protection as
required in Section 9 of this Agreement;

1.8.1.7 the relocation of the Executive’s principal place of employment
immediately prior to such move (the “Principal Location”) to a location which is
more than forty (40) miles from the Principal Location; or



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 5

 

    

 

1.8.1.8 the material breach by the Company or any Affiliate of any of the other
provisions of this Agreement which is not cured following notice and a
reasonable period of time to cure such breach.

1.8.2 Notwithstanding any of the foregoing, placing the Executive on a paid
leave for up to ninety (90) days pending a determination by the Company of
whether there is a basis to terminate the Executive for Cause shall not
constitute a Good Reason.

1.8.3 Following a Change in Control and during the CIC Protection Period (as
defined in Section 6), the Executive’s determination that an act or failure to
act constitutes Good Reason shall be presumed to be valid. The Executive’s right
to terminate the Executive’s employment for Good Reason shall not be affected by
the Executive’s incapacity due to physical or mental illness. The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder. In all
events, if the Executive fails to deliver Notice of Termination with respect to
a termination of the Executive’s employment for Good Reason within ninety
(90) days after the Executive becomes aware of the event giving rise to such
right to terminate, the Executive shall be deemed to waive the Executive’s right
to terminate for Good Reason with respect to such event.

1.9 “Involuntary Termination” means a termination of the Executive’s employment
with the Company and its Affiliates (a) by the Company or an Affiliate other
than for Cause, death or Disability, or (b) upon the Executive’s resignation of
employment for Good Reason.

1.10 “Incentive Compensation Awards” means awards granted under the Incentive
Compensation Plan(s) providing the Executive with the opportunity to earn, on a
year-by-year or multi-year basis, annual and long-term compensation.

1.11 “Incentive Compensation Plans” means incentive compensation plans and
long-term compensation plans of the Company which may include plans offering
stock options, restricted stock, restricted stock units and other forms of
long-term compensation.

1.12 “Parent Corporation” means Wright Medical Group N.V., a public limited
company (naamloze vennootschap) incorporated under the laws of the Netherlands,
and any successors and assigns.

1.13 “Person,” unless otherwise defined, has the meaning set forth in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that the term shall not include (i) the Parent Corporation
or any of its Affiliates; (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Parent Corporation or any of its
Affiliates; (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities; (iv) a corporation owned, directly or indirectly,
by the shareholders of the Parent Corporation in substantially the same
proportions as their ownership of the shares in the Parent Corporation or (v) a
person or group as used in Rule 13d-1(b) promulgated under the Exchange Act.



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 6

 

    

 

2. Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any provision of
this Agreement is likely to be interpreted as a personal loan prohibited by the
United States Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder (the “Sarbanes-Oxley Act”), then such provision shall be
modified as necessary or appropriate so as to not violate the Sarbanes-Oxley
Act; and if this cannot be accomplished, then the Company shall use its best
efforts to provide the Executive with similar, but lawful, substitute benefit(s)
at a cost to the Company not to significantly exceed the amount the Company
would have otherwise paid to provide such benefit(s) to the Executive. In
addition, if the Executive is required to forfeit or to make any repayment of
any compensation or benefit(s) to the Company under the Sarbanes-Oxley Act, any
other applicable law, stock exchange requirement or policy of the Company, such
forfeiture or repayment shall not constitute Good Reason.

3. Notice and Date of Termination.

3.1 Notice. Any termination of the Executive’s employment by the Company or by
the Executive during the term of this Agreement shall be communicated by a
written notice of termination to the other party (the “Notice of Termination”).
Where applicable, the Notice of Termination shall indicate the specific
termination provision in this Agreement relied upon for termination of the
Executive’s employment under the provision so indicated.

3.2 Date. The date of the Executive’s termination of employment (“Date of
Termination”) shall be determined as follows:

3.2.1 If due to the Company terminating the Executive’s employment, either with
or without Cause, the Date of Termination shall be the date specified in the
Notice of Termination; if other than for Cause, the Date of Termination shall
not be less than two (2) weeks from the date such Notice of Termination is
given, unless the Company elects to pay the Executive for that period in lieu of
notice. Any such payment in lieu of notice would be in addition to any payments
provided pursuant to Section 5 or 6, as applicable.

3.2.2 If due to death, the Date of Termination is the date of death.

3.2.3 If due to Disability, the Date of Termination is the date the party
terminating the Executive’s employment for Disability provides written notice of
termination due to Disability.

3.2.4 If the basis of the Executive’s Involuntary Termination is the Executive’s
resignation for Good Reason, the Date of Termination shall be determined by the
Company, but shall not be less than two (2) weeks nor more than eight (8) weeks
from the date Notice of Termination is given.



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 7

 

    

 

3.2.5 If due to the Executive’s resignation for a reason other than Good Reason
or if the Executive gives notice of retirement, the Date of Termination shall be
determined by the Company after the Company receives Notice of Termination or
retirement, but shall not be less than two (2) weeks or more than twelve
(12) weeks from the date Notice of Termination is given.

3.2.6 Notwithstanding the foregoing, for any compensation that qualifies as
non-qualified deferred compensation under Code Section 409A (taking into account
amounts that are exempt from the requirements of Code Section 409A by reason of
the “separation pay” or “short-term deferral” exclusions), the Date of
Termination shall be the date the Executive experiences a “separation from
service” within the meaning of Code Section 409A.

4. Termination from the Board and any Offices Held. Upon termination of the
Executive’s employment with the Company for any reason, the Executive agrees
that the Executive’s membership on the Board, if any, the board of directors of
any of the Company’s Affiliates, any committees of the Board, any committees of
the board of directors of any of the Company’s Affiliates, and any and all
offices held, if applicable, shall be automatically terminated. The Executive
hereby agrees to cooperate with the Company and execute any documents reasonably
required by the Company or competent authorities to effect this provision.

5. Severance Benefits upon Involuntary Termination Prior to Change in Control or
After the CIC Protection Period Expires. In the event of the Involuntary
Termination of the Executive’s employment prior to a Change in Control or after
the expiration of the CIC Protection Period (as defined in Section 6), subject
to Section 19.9, the Company shall, following receipt of the Release required in
Section 13 that has not been revoked, pay to the Executive the following
“Pre-Change in Control Severance Payment” in the following amounts and manner:

5.1 The total severance payment will be equal to the sum of: (i) the Executive’s
then current annual base salary, plus (ii) an amount equal to the Executive’s
then current annual target bonus; provided that if the Executive’s annual base
salary or target bonus has been reduced during the sixty (60) day period prior
to the Date of Termination, then for purposes of severance payment calculation
the higher figure will be used; and provided, further that the use of the term
“annual target bonus” as used in this Section 5.1 is intended merely as a method
to computing the amount of the severance payment herein and is not intended to
pay the Executive an annual target bonus for the fiscal year that includes the
Date of Termination, which will be paid to the Executive, if earned on a pro
rata basis, pursuant to Section 5.3.2.

5.2 The payment will be made as follows: (i) half in a lump sum payable at or
within a reasonable period of time after the Date of Termination and subject to
receipt of an executed Release that has not been revoked, and (ii) the remaining
half in six (6) equal consecutive monthly installments starting six (6) months
after the Date of Termination with a final



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 8

 

    

 

installment of all remaining amounts to be paid on or before March 15 of the
calendar year following the year in which the Date of Termination occurred. The
final installment will be equal to the total payment reduced by all the amounts
previously paid (i.e., the lump sum payment and the sum of all the installment
payments previously paid). Notwithstanding the provisions of clause (ii) to the
contrary, if the six-month period would cause the installments to begin to be
paid after the March 15 date described in the first sentence of this
Section 5.2, then no installments will be paid, and the second payment will be a
lump sum equal to half the total payment and that payment will be paid on or
before March 15 of the calendar year following the year in which the Date of
Termination occurred. The installment payments (or the second lump sum payment,
if applicable) are specifically designated as consideration for execution of the
Release required in Section 13 and compliance with Sections 12, 13 and 14 and
the terms of the Confidentiality, Non-Competition, Non-Solicitation and
Intellectual Property Rights Agreement. All payments will have applicable taxes
withheld and any installment payments will be paid at such times during the
month as the Company may reasonably determine.

5.3 In addition to the Pre-Change in Control Severance Payment, the Executive
shall be entitled to receive the following additional benefits:

5.3.1 Accrued Obligations. The Company shall pay to the Executive a lump sum
cash amount equal to the sum of (i) the Executive’s annual base salary through
the Date of Termination to the extent not theretofore paid; (ii) an amount equal
to any annual cash Incentive Compensation Awards earned (based on the most
recently completed performance period, whether that period is the prior quarter
or the prior year) but not yet paid; (iii) an amount equal to the value of any
accrued and/or untaken vacation, if any; and (iv) reimbursement for unreimbursed
business expenses, if any, properly incurred by the Executive in the performance
of the Executive’s duties in accordance with the policies established from time
to time by the Board. (The amounts specified in clauses (i), (ii), (iii) and
(iv) shall be hereinafter referred to as the “Accrued Obligations”).

5.3.2 Current Fiscal Year Bonus. The Company shall pay to the Executive a pro
rata portion of the Executive’s annual cash Incentive Compensation Award for the
fiscal year that includes the Termination Date, if earned pursuant to the terms
thereof and at such time and in such manner as determined pursuant to the terms
thereof, less any payments thereof already made during such fiscal year.

5.3.3 Equity-Based Compensation. All equity-based Incentive Compensation Awards
(including, without limitation, stock options, stock appreciation rights,
restricted stock awards, restricted stock units, performance share awards or
other related awards) held by the Executive shall be governed by the terms of
the applicable Incentive Compensation Plan and Incentive Compensation Award
agreement, and this Agreement shall have no effect upon them.

5.3.4 Welfare Benefits. The Executive shall be eligible for health and dental
coverage as provided for under the United States Consolidated Omnibus Budget
Reconciliation



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 9

 

    

 

Act (“COBRA”), using the normal COBRA administration process of the Company. The
Company will pay or reimburse the Executive for all costs of these benefits for
a period equal to twelve (12) months, after which the Executive will be
responsible for paying the full COBRA costs of benefits. If the Executive
accepts employment with another employer and is no longer eligible for COBRA
coverage, these welfare benefits will cease to be provided.

5.3.5 Outplacement Benefits. The Executive may, if the Executive so elects,
receive outplacement assistance and services at the Company’s expense for a
period of one (1) year following the Date of Termination. These services will be
provided by a national firm selected by the Company whose primary business is
outplacement assistance. Notwithstanding the above, if the Executive accepts
employment with another employer, these outplacement benefits shall cease on the
date of such acceptance.

5.3.6 Financial Planning Services. The Executive may, if the Executive so
elects, receive financial planning services at the Company’s expense for a
period of one (1) year following the Date of Termination, at a level consistent
with the benefits provided under the Company’s financial planning program for
the Executive as in effect immediately prior to the Date of Termination;
provided, however, that the total amount of such services may not exceed the
amount in effect under Code Section 402(g)(1)(B) for the calendar year that
includes the Date of Termination.

5.3.7 Annual Physical. The Executive may, if the Executive so elects, within the
twelve (12) months following the Date of Termination, receive an annual physical
at the Company’s expense consistent with the physical provided under, and
subject to the requirements of, the Company’s annual physical program as in
effect immediately prior to the Date of Termination.

5.3.8 General Insurance Benefit. No later than March 15 of the calendar year
following the year in which the Date of Termination occurred, provided the
Executive has made a request for the payment described in this Section 5.3.8 on
such form as the Company may require, the Executive shall receive a payment for
use in the payment of the cost of continuation of insurance coverage, such
payment to be equal to the annual supplemental executive insurance premium
benefit provided to the Executive prior to the Executive’s Date of Termination;
provided, however, that such benefit does not include reimbursement for
insurance coverage that pays for medical, prescription drug, dental, vision or
other medical care expenses. The Company will use its reasonable best efforts to
make this payment at the time requested.

6. Severance Benefits upon Involuntary Termination in Connection with and after
a Change in Control. Notwithstanding the provisions of Section 5 above, in the
event of the Involuntary Termination of the Executive within twelve (12) months
following a Change in Control (the “CIC Protection Period”), subject to
Section 19.9, the Company shall, following receipt of the Release required in
Section 13 that has not been revoked, pay to the Executive the



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 10

 

    

 

following “Post-Change in Control Severance Payment” in the following amounts
and manner:

6.1 The total severance payment will be equal to two times (2x) the sum of
(i) the Executive’s then current annual base salary plus (ii) the Executive’s
then current annual target bonus; provided that if the Executive’s annual base
salary or target bonus has been reduced during the sixty (60) day period prior
to the Date of Termination, then, for purposes of this severance payment
calculation, the higher figure will be used.

6.1.1 The payment will be made as follows: (i) half in a lump sum payable at or
within a reasonable period of time after the Date of Termination and subject to
receipt of an executed Release that has not been revoked, (ii) the remaining
half in six (6) equal consecutive monthly installments starting six (6) months
after the Date of Termination with a final installment of all remaining amounts
to be paid on March 15 of the calendar year following the year in which the Date
of Termination occurred. The final installment will be equal to the total
payment reduced by all the amounts previously paid (i.e., the lump sum payment
and the sum of all the installment payments previously paid). Notwithstanding
the provisions of clause (ii) to the contrary, if the six-month period would
cause the installments to begin to be paid after the March 15 date described in
the first sentence of this Section 6.1.1, then no installments will be paid, and
the second payment will be a lump sum equal to half the total payment and that
payment will be paid on or before March 15 of the calendar year following the
year in which the Date of Termination occurred. The installment payments (or the
second lump sum payment, if applicable) are specifically designated as
consideration for execution of the Release required in Section 13 and compliance
with Sections 12, 13 and 14 and the terms of the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement.
All payments will have applicable taxes withheld and any installment payments
will be paid at such times during the month as the Company may reasonably
determine.

6.2 In addition to the Post-Change in Control Severance Payment, the Executive
shall be entitled to receive the following additional benefits:

6.2.1 Accrued Obligations. The Company shall pay to the Executive a lump sum
cash amount equal to the sum of the Accrued Obligations.

6.2.2 Current Fiscal Year Bonus. The Company shall pay to the Executive a pro
rata portion of the Executive’s target annual cash Incentive Compensation Award
for the fiscal year that includes the Termination Date, less any payments
thereof already made during such fiscal year.

6.2.3 Equity-Based Compensation. All equity-based Incentive Compensation Awards
(including, without limitation, stock options, stock appreciation rights,
restricted stock awards, restricted stock units, performance share awards or
other related awards) held by the Executive shall be governed by the terms of
the applicable Incentive Compensation Plan and Incentive Compensation Award
agreement, and this Agreement shall have no effect upon them.



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 11

 

    

 

6.2.4 Welfare Benefits. The Executive shall be eligible for health and dental
continuation coverage as provided for under COBRA, using the normal COBRA
administration process of the Company. The Company will pay or reimburse the
Executive for all costs of these benefits for eighteen (18) months after which
the Executive will be responsible for paying the full COBRA costs of benefits.
If the Executive accepts employment with another employer and is no longer
eligible for COBRA coverage, these welfare benefits will cease to be provided.

6.2.5 Outplacement Benefits. The Executive may, if the Executive so elects,
receive outplacement assistance and services at the Company’s expense for a
period of two (2) years following the Date of Termination. These services will
be provided by a national firm selected by the Company whose primary business is
outplacement assistance. Notwithstanding the above, if the Executive accepts
employment with another employer, these outplacement benefits shall cease on the
date of such acceptance.

6.2.6 Financial Planning Services. The Executive may, if the Executive so
elects, receive financial planning services at the Company’s expense for a
period of two (2) years following the Date of Termination, at a level consistent
with the benefits provided under the Company’s financial planning program for
the Executive as in effect immediately prior to the Date of Termination;
provided, however, that the total amount of such services may not exceed the
amount in effect under Code Section 402(g)(1)(B) for the calendar year that
includes the Date of Termination.

6.2.7 Annual Physical. The Executive may, if the Executive so elects, within the
twelve (12) months following the Date of Termination, receive an annual physical
at the Company’s expense consistent with, and subject to the requirements of,
the physical provided under the Company’s annual physical program as in effect
immediately prior to the Date of Termination.

6.2.8 General Insurance Benefit. No later than March 15 of the calendar year
following the year in which the Date of Termination occurred, provided the
Executive has made a request for the payment described in this Section 6.2.8 on
such form as the Company may require, the Executive shall receive a payment for
use in the payment of the cost of continuation of insurance coverage, such
payment to be equal to two times (2x) the annual supplemental executive
insurance premium benefit provided to the Executive prior to the Executive’s
Date of Termination; provided, however, that such benefit does not include
reimbursement for insurance coverage that pays for medical, prescription drug,
dental, vision or other medical care expenses. The Company will use its
reasonable best efforts to make this payment at the time requested.

6.3 Notwithstanding anything contained herein to the contrary, if a Change in
Control occurs and the Executive’s employment with the Company is terminated by
reason of



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 12

 

    

 

Involuntary Termination (including as a result of an event giving rise to Good
Reason) prior to the occurrence of the Change in Control, and if such
termination of employment (or the event giving rise to Good Reason) (i) was at
the request of a third party who has taken steps reasonably calculated to effect
the Change in Control or (ii) otherwise arose in connection with or in
anticipation of the Change in Control, then the Executive shall, in lieu of the
payments described in Section 5 hereof, be entitled to the Post-Change in
Control Severance Payment and the additional benefits described in this
Section 6 as if such Involuntary Termination had occurred within twelve
(12) months following the Change in Control.

7. Severance Benefits upon Termination by the Company for Cause or by the
Executive Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or if the Executive terminates employment other than for
Good Reason, the Company will have no further obligations to the Executive under
this Agreement other than the Accrued Obligations.

8. Severance Benefits upon Termination due to Death or Disability. If the
Executive’s employment shall terminate by reason of death or Disability, the
Company shall pay the Executive’s estate in the case of death or to the
Executive in the case of Disability, the Accrued Obligations, plus a pro rata
portion of the Executive’s target annual cash Incentive Compensation Award for
the fiscal year that includes the Termination Date, less any payments thereof
already made during such fiscal year. Such payments shall be in addition to
those rights and benefits to which the Executive’s estate or the Executive may
be entitled under the relevant Company plans or programs.

9. Non-exclusivity of Rights and Indemnification. Nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in any
benefit plan, program, policy or practice provided by the Company or any
Affiliate and for which the Executive may qualify (except with respect to any
benefit to which the Executive has waived the Executive’s rights in writing),
including, without limitation, any and all indemnification arrangements in favor
of the Executive (whether under agreements or under the Company’s or any
Affiliate’s charter documents or otherwise), and insurance policies covering the
Executive, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any other contract or agreement entered into after
the Effective Date with the Company or any Affiliate. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any
benefit, plan, policy, practice or program of, or any contract or agreement
entered into with, the Company or any Affiliate shall be payable in accordance
with such benefit, plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement. At all times during the
Executive’s employment with the Company or any Affiliate and thereafter, the
Company or any such Affiliate shall provide the Executive with indemnification
and director and officer insurance insuring the Executive against insurable
events which occur or have occurred while the Executive was a director or
executive officer of the Company or any Affiliate, on terms and conditions that
are at least as favorable as that then provided to any other current or former
director or executive officer of the Company or any its Affiliates.



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 13

 

    

 

10. Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts
(including amounts for damages for breach) payable to the Executive under any of
the provisions of this Agreement, and such amounts shall not be reduced whether
or not the Executive obtains other employment.

11. Representations. The Executive hereby represents to the Company that the
Executive is legally entitled to enter into this Agreement and to perform the
Executive’s obligations hereunder, and that the Executive has the full right,
power, and authority, subject to no rights of any third parties, to grant to the
Company the rights herein.

12. Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Rights Agreement. Concurrently with the execution of this Agreement, the
Executive hereby agrees to execute the Confidentiality, Non-Competition,
Non-Solicitation and Intellectual Property Rights Agreement, in substantially
the form as attached to this Agreement as Exhibit A, which is incorporated by
reference into this Agreement in its entirety (the “Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement”).

13. Release. The Executive agrees that if the Executive’s employment is
terminated by the Company for any reason other than Cause, Disability or death,
the Executive will be required to execute a release of all claims, substantially
in the form attached hereto as Exhibit B, within thirty (30) days after the
applicable Date of Termination to be eligible to receive any post-employment
payments of any kind under this Agreement other than the Accrued Obligations. In
the event that the Executive is covered under the United States Age
Discrimination in Employment Act, as amended (“ADEA”), as of the date of the
termination of the Executive’s employment, the Executive also will be required
to execute the ADEA Release of all ADEA claims, substantially in the form
attached hereto as Exhibit C, within thirty (30) days after the applicable Date
of Termination to be eligible to receive any post-employment payments of any
kind under this Agreement other than the Accrued Obligations. These two
documents are collectively referred to in this Agreement as the “Release.” The
Executive recognizes and agrees that, notwithstanding any other Section to the
contrary, the Release must be executed and not revoked within the time provided
prior to the commencement of any post-employment payments of any kind under this
Agreement other than the Accrued Obligations set forth in Section 5.3.1 and
6.2.1.

14. Cooperation with Legal Matters. The Executive agrees to cooperate with the
Company and its Affiliates and their designated attorneys, representatives, and
agents in connection with any actual or threatened judicial, administrative or
other legal or equitable proceeding in which the Company or any of its
Affiliates is or may become involved. Upon reasonable notice, the Executive
agrees to meet with and provide to the Company and its Affiliates or their
designated attorneys, representatives or agents all information and knowledge
the Executive may have relating to the subject matter of any such proceeding.
The Company agrees to reimburse the Executive for any reasonable costs incurred
by the Executive in providing such cooperation.



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 14

 

    

 

15. Specific Remedies for Executive Breach of Certain Covenants. Without
limiting the rights and remedies available to the Company, in the event of any
breach by the Executive of the covenants set forth in Sections 12, 13 or 14
above or the terms of the Confidentiality, Non-Competition, Non-Solicitation and
Intellectual Property Rights Agreement or the Release, the following actions may
be taken by the Company:

15.1 If the Company believes a breach has occurred, it will deliver to the
Executive a summary of the breach and a demand for explanation or agreement that
such breach has occurred; the Executive shall have ten (10) business days to
respond in writing to this demand, whereupon the Company will make a decision as
to whether the breach has, in fact, occurred; if it is determined such a breach
has occurred, then

15.1.1 the Company’s obligation to make any payment or provide any benefits to
the Executive under Sections 5, 6, 7 or 8 of this Agreement shall cease
immediately and permanently, which shall not have any impact whatsoever on the
Executive’s continuing obligations under the Confidentiality, Non-Competition,
Non-Solicitation and Intellectual Property Rights Agreement; and

15.1.2 the Executive shall repay to the Company, within ten (10) days after the
Executive receives written demand therefore, an amount equal to ninety percent
(90%) of the payments and benefits previously received by the Executive under
this Agreement, plus interest on such amount at an annual rate equal to the
lesser of ten percent (10%) or the maximum non-usurious rate under applicable
law, from the dates on which such payments and benefits were received to the
date of repayment to the Company.

15.2 It is the desire and intent of the parties that the provisions of
Section 12 and the Confidentiality, Non-Competition, Non-Solicitation and
Intellectual Property Rights Agreement be enforced to the fullest extent
permissible under the applicable laws in each jurisdiction in which enforcement
is sought. Accordingly, if any portion of Section 12 and the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement is
adjudicated to be invalid or unenforceable, Section 12 and the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement
shall be deemed curtailed, whether as to time or location, to the minimum extent
required for its validity under applicable law and shall be binding and
enforceable with respect to the Executive as so curtailed, such curtailment to
apply only with respect to the operation of Section 12 and the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement in
the jurisdiction in which such adjudication is made. If a court in any
jurisdiction, in adjudicating the validity of Section 12 and the
Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Rights Agreement, imposes any additional terms or restrictions with respect to
Section 12 and the Confidentiality, Non-Competition, Non-Solicitation and
Intellectual Property Rights Agreement, Section 12 and the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement
shall be deemed amended to incorporate such additional terms or restrictions.



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 15

 

    

 

15.3 The Executive agrees and acknowledges that the Executive has received good
and adequate consideration for the covenants set forth in Section 12 and the
Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Rights Agreement in the form of employment, compensation, and benefits separate
and independent of any payments or potential payments in this Agreement.

16. Potential Impact of Accounting Restatements on Certain Bonuses and Profits.

16.1 If the Parent Corporation or any of its Affiliates is required to prepare
an accounting restatement of its consolidated balance sheet or statement of
operations affecting any reporting period that transpires during the term of
employment (the “Term”) due to the material noncompliance of the Parent
Corporation or any of its Affiliates with any financial requirements under the
U.S. Federal securities laws and if such material non-compliance is a direct
result of the Executive’s knowing, intentional, fraudulent or illegal conduct,
then the Board can require the Executive to reimburse the Company or the Parent
Corporation for (i) any bonus or other incentive-based or equity-based
compensation received by the Executive from the Company or the Parent
Corporation during the Term and (ii) any profits realized from the sale of
securities of the Parent Corporation by the Executive during the Term.

16.2 In making the determination whether to seek recovery from the Executive and
in making the determination of what portion of the Executive’s compensation
and/or profits should be returned to the Company or the Parent Corporation under
Section 16.1, the Board will seek to achieve a result that is fair to the
Executive and the Company and the Parent Corporation, and in that connection,
the Board will consider whether any bonus, incentive payment, equity award or
other compensation has been awarded or received by the Executive during the
Term, whether the Executive realized any profits from the sale of securities of
the Parent Corporation during the Term, whether and the extent to which such
compensation and/or profits were based on financial results and operating
metrics that were satisfied as a result of the Executive’s knowing, intentional,
fraudulent or illegal conduct, and what the Executive’s compensation and/or
profits would have been in the absence of the reporting issue. The Board has the
sole discretion in determining whether the Executive’s conduct has or has not
met the standard for such forfeiture and the amount of the forfeiture.

16.3 Notwithstanding the foregoing, to the extent required or permitted by
applicable laws, rules or regulations, securities exchange listing requirements
applicable to the Parent Corporation and any of its Affiliates and the Executive
or any Company policy applicable to the Executive, the Company shall have the
right to recover any amounts paid to the Executive under this Agreement. Any
such recoupment of a payment to the Executive under this Agreement may be in
addition to any other remedies that may be available to the Company under
applicable law or Company policy applicable to the Executive.



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 16

 

    

 

16.4 If the Board determines that recovery is appropriate or required as set
forth in Section 16.1 or 16.3, such amounts shall be withheld from any future
amounts owed to the Executive as compensation. The Company may also commence
legal action to collect such recovery as the Board determines is owed to the
Company.

16.5 The parties agree that this Section 16 shall be amended as necessary to
comply with any new applicable laws, rules or regulations issued by the United
States Securities and Exchange Commission, the national stock exchange on which
the ordinary shares of the Parent Corporation are listed or any others
applicable to the Company which are or may become mandatorily applicable to this
Agreement.

17. Successors.

17.1 Assignment by the Executive. This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

17.2 Successors and Assigns of the Company. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors, and assigns. The
Company may not assign this Agreement to any person or entity (except for a
successor described in Section 17.3 below) without the Executive’s written
consent.

17.3 Assumption. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or its Affiliates
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it as if no
such succession had taken place. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

18. Administration Prior to Change in Control. Prior to a Change in Control, the
Compensation Committee shall have full and complete authority to construe and
interpret the provisions of this Agreement, to determine an individual’s
entitlement to benefits under this Agreement, to make in its sole and absolute
discretion all determinations contemplated under this Agreement, to investigate
and make factual determinations necessary or advisable to administer or
implement this Agreement. All determinations made under this Agreement by the
Compensation Committee shall be final and binding on all interested persons.
Prior to a Change in Control, the Compensation Committee may delegate
responsibilities for the operation and administration of this Agreement to one
or more officers or employees of the Company. The provisions of this Section 18
shall terminate and be of no further force and effect upon the occurrence of a
Change in Control.



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 17

 

    

 

19. Miscellaneous.

19.1 Prior Employment Agreement; Effect of Involuntary Termination During Prior
Employment Agreement’s CIC Protection Period. Effective as of the Effective
Date, the Employment Agreement dated as of October 28, 2010 between the
Executive and Tornier Inc., as amended (the “Prior Employment Agreement”) shall
terminate and be superseded and replaced in its entirety by this Agreement and
shall become void and be of no further force or effect; provided, however, that
the prior Employment Agreement shall continue to apply after the Effective Date
with respect to any rights or obligations that accrued prior to the Effective
Date; and provided, further that if the Executive’s employment with the Company
is terminated by the Company without Cause (as defined in the Prior Employment
Agreement) or by the Executive for Good Reason (as defined in the Prior
Employment Agreement) prior to the twelve (12) month anniversary of the
Effective Date, the Company shall, following the receipt of the Release required
in Section 13 of this Agreement that has not been revoked, pay to the Executive
the Post-Change in Control Severance Payment in Section 6.1 of this Agreement
and provide the other additional benefits in Section 6.2 of this Agreement.

19.2 Governing Law. This Agreement shall be governed by, construed under and
enforced in accordance with the laws of the State of Tennessee without regard to
conflicts-of-laws principles that would require the application of any other
law. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

19.3 Mandatory Jurisdiction and Venue. Any action to enforce the terms of this
Agreement, and/or claims or disputes regarding the Executive’s employment with
and/or separation from employment with the Company, shall be brought in the
state or federal courts located in Shelby County, Tennessee and the parties
hereto shall submit to and not contest such mandatory jurisdiction and venue in
such courts.

19.4 Amendment. This Agreement may not be amended, modified, repealed, waived,
extended or discharged except by an agreement in writing executed by all parties
hereto. No person, other than pursuant to a resolution of the Board or the
Compensation Committee, shall have authority on behalf of the Company to agree
to amend, modify, repeal, waive, extend or discharge any provision of this
Agreement or anything in reference thereto.

19.5 Insurance. The Company may, at its election and for its benefit, insure the
Executive against accidental loss or death, and the Executive shall submit to
such physical examination and supply such information to the insurance company
as may be required in connection therewith; provided, however, that no specific
information concerning the Executive’s physical examination will be provided to
the Company or made available to the Company by the insurance company.



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 18

 

    

 

19.6 Waiver of Breach. A waiver by the Company or the Executive of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach of the other party.

19.7 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

19.8 Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by personal delivery, by a
nationally recognized overnight courier (provided a written acknowledgement of
receipt is obtained) or by certified or express mail to the Executive at [●] or
to the Company at Wright Medical Group, Inc., Attention: General Counsel, 1023
Cherry Road, Memphis, Tennessee 38117, or to such other address as a party shall
notify the other parties. Notices and communications shall be effective when
actually received by the addressee.

19.9 Taxes.

19.9.1 General. The Company and its Affiliates may withhold from any amounts
payable under this Agreement such foreign, U.S. federal, state or local taxes as
the Company or its Affiliates reasonably determine is required to be withheld
pursuant to any applicable law or regulation.

19.9.2 Code Section 409A.

19.9.2.1 Notwithstanding anything else to the contrary herein, to the maximum
extent permitted, this Agreement shall be interpreted to provide payments that
are exempt from Code Section 409A or in compliance therewith, as applicable. In
furtherance thereof, if payment or provision of any amount or benefit hereunder
at the time specified in this Agreement would subject such amount or benefit to
any additional tax under Code Section 409A (taking into account the amounts that
are treated as exempt from the requirements of Code Section 409A by reason of
the “separation pay” or “short-term deferral” exclusions), the payment or
provision of such amount or benefit shall be postponed to the earliest
commencement date on which the payment or the provision of such amount or
benefit could be made without incurring such additional tax (including paying
any severance that is delayed in a lump sum upon the earliest possible payment
date which is consistent with Code Section 409A). In addition, to the extent
that any regulations or guidance issued under Code Section 409A (after
application of the previous provision of this paragraph) would result in the
Executive being subject to the payment of interest or any additional tax under
Code Section 409A, the Company and the Executive agree, to the extent reasonably
possible, to amend this Agreement in order to avoid the imposition of any such
interest or additional tax under Code Section 409A, which amendment shall have
the least possible economic effect on the Executive as reasonably determined in
good faith by the Company and the Executive; provided however, that the Company
and the Executive shall not be required to substitute a cash payment for any
non-cash benefit herein.



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 19

 

    

 

19.9.2.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A (taking into account the amounts that are treated as exempt
from the requirements of Code Section 409A by reason of the “separation pay” or
“short-term deferral” exclusions) upon or following a termination of employment,
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and the payment thereof prior to a “separation from
service” would violate Code Section 409A or any exclusion from the requirements
of Code Section 409A, as applicable. For purposes of any such provision of this
Agreement relating to any such payments or benefits, references to the “Date of
Termination” shall mean the date the “separation from service” occurs and
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

19.9.2.3 For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company, as the case may be.

19.9.2.4 With respect to any payment constituting nonqualified deferred
compensation subject to Code Section 409A: (A) all expenses or other
reimbursements provided herein shall be payable in accordance with the Company’s
policies in effect from time to time, but in any event shall be made on or prior
to the last day of the taxable year following the taxable year in which such
expenses were incurred by the Executive; (B) no such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year; and (C) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit.

19.9.2.5 If the Executive is deemed on the Date of Termination to be a
“specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered nonqualified deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided on the first business day following the date
which is the earlier of (A) the expiration of the six (6)-month period measured
from the date of such “separation from service” of the Executive, and (B) the
date of the Executive’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 19
(whether they would have otherwise been payable in a single sum or in



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 20

 

    

 

installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum on the first business day following the Delay Period,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.

19.9.3 Code Section 280G. The provisions set forth in Exhibit D hereto are
hereby incorporated into this Agreement by this reference, and the Executive
shall be entitled to the benefit of those provisions. This Section 19.9.3 and
the provisions set forth in Exhibit D hereto shall be expressly assumed by any
successor to the Company.

19.10 Entire Agreement. This Agreement, and the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement
(Exhibit A) and other exhibits hereto, contain the entire agreement of the
parties with respect to the subject matter referred to herein and supersedes any
and all prior negotiations, understandings, arrangements, letters of intent, and
agreements, whether written or oral, between the Executive and the Company and
its Affiliates, or any of its or their directors, officers, employees or
representatives with respect thereto. In the event of any conflict between any
provisions of this Agreement (including its Exhibits) and the provisions of any
plan, program or policy of the Company or any of its Affiliates, the Agreement
and its Exhibits shall govern.

19.11 Survivability. Except as otherwise expressly set forth in this Agreement,
upon the termination of this Agreement or the expiration of the Term, the
respective rights and obligations of the parties that accrued prior to such
termination or expiration shall survive such termination or expiration to the
extent necessary to carry out the intentions of the parties hereto. The
Agreement shall continue in effect until there are no further rights or
obligations of the parties hereto that accrued prior to such termination or
expiration outstanding hereunder and shall not be terminated by any party
without the express written consent of all parties.

19.12 No Right of Employment. Nothing in this Agreement shall be construed as
giving the Executive any right to be retained in the employ of the Company or
shall interfere in any way with the right of the Company to terminate the
Executive’s employment at any time, with or without Cause.

19.13 Unfunded Obligation. The obligations under this Agreement shall be
unfunded. Benefits payable under this Agreement shall be paid from the general
assets of the Company and its Affiliates. The Company shall have no obligation
to establish any fund or to set aside any assets to provide benefits under this
Agreement. With respect to all payment and performance obligations of the
Company under this Agreement, the term the “Company” shall include all of its
Affiliates.

19.14 Attorneys’ Fees. In any legal action by the Company to enforce Sections
12, 13 and 14 of this Agreement and the terms of the Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement,
and in any other legal action by any



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 21

 

    

 

party prior to a Change in Control to enforce any term of this Agreement, the
prevailing party shall be entitled to recover all reasonable attorney’s fees and
litigation costs. Following a Change in Control, should a party file any action
to enforce any term of this Agreement other than an action by the Company to
enforce Sections 12, 13 and 14 of this Agreement and the terms of the
Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Rights Agreement, the Company shall pay all reasonable attorney’s fees and
litigation costs incurred by the Executive. Following a Change in Control, the
payment of fees and litigation costs will be made on a quarterly basis following
the commencement of the action upon presentation of fee statements from legal
counsel of the Executive without regard to which party may ultimately be the
prevailing party.

19.15 Execution. This Agreement and its Exhibits may be executed in several
counterparts each of which will be deemed an original, but all of which together
will constitute one and the same instrument. This Agreement and its Exhibits may
be executed by signatures delivered by facsimile or in pdf or other electronic
format, which shall be deemed to be an original.

20. Term. The term of this Agreement shall commence from the Effective Date and
shall continue until the close of business of the day preceding the third
(3rd) anniversary of the Effective Date; provided, however, that commencing on
the second (2nd) anniversary of the Effective Date (and each anniversary of the
Effective Date thereafter), the term of this Agreement shall automatically be
extended for one (1) additional year, unless at least ninety (90) days prior to
such date, the Company or the Executive shall give written notice to the other
party that the Company or the Executive, as the case may be, does not wish to so
extend this Agreement. Notwithstanding the foregoing, if the Company gives such
written notice to the Executive less than one (1) year after a Change in
Control, the term of this Agreement shall be automatically extended until the
later of (a) the date that is one (1) year after the anniversary of the
Effective Date that follows such written notice or (b) the second
(2nd) anniversary of the Change in Control.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

     LOGO [g53310g07l52.jpg]

Separation Pay Agreement

Page 22

 

    

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

AGREED AND ACCEPTED

 

WRIGHT MEDICAL GROUP, INC.

      GREG MORRISON By:   

/s/ Lance A. Berry

     

/s/ Greg Morrison

Title:    Senior Vice President and Chief Financial Officer      

TORNIER, INC.

(with respect to Section 19.1 only)

      By:   

/s/ Lance A. Berry

      Title:    Senior Vice President and Chief Financial Officer      



--------------------------------------------------------------------------------

LOGO [g53310g07l52.jpg]

EXHIBIT A

CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION AND

INTELLECTUAL PROPERTY RIGHTS AGREEMENT

THIS CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION, AND INTELLECTUAL
PROPERTY RIGHTS AGREEMENT (this “Agreement”) is entered into as of October 1,
2015 by and between Wright Medical Group, Inc., a Delaware corporation (together
with all its subsidiaries and affiliates owned or controlled, directly or
indirectly, now or in the future, the “Company”), and Gregory Morrison
(“Employee”).

I N T R O D U C T I O N:

A. The Company designs, manufactures and markets orthopaedic medical devices and
biologics. The Company conducts business in a highly competitive market and has
invested significant time and resources in developing its products, business,
customer, and employee relationships.

B. The Company must protect its confidential and proprietary information, and
its relationships with customers, prospective customers, and other entities
doing business with the Company, which constitute valuable assets of the Company
and which the Company would not otherwise make accessible to Employee.

C. The Company must protect critical relationships with the Company’s customers
and prospective customers that the Company has developed on the Company’s behalf
and at the Company’s expense.

D. As a condition of Employee’s employment and access to confidential and
proprietary Company information, and of allowing Employee to develop knowledge
regarding relationships with the Company’s customers and prospective customers,
and in consideration of employment and the Company’s compensation of the
Employee, including without limitation wages, salary, potential bonuses, and
other benefits, the Employee and the Company agree to enter into and comply with
this Agreement.



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

A G R E E M E N T:

In consideration of the Company’s offer of employment, compensation, benefits,
and the mutual promises and covenants set forth in this Agreement, and other
valuable consideration, the sufficiency of which are hereby acknowledged, the
Employee and the Company agree to be bound by and comply with this Agreement:

1. Confidentiality.

1.1 Except as required by Employee’s duties to the Company, Employee shall not,
at any time during employment by Employer or thereafter, directly or indirectly
disclose, furnish, make use of, or make accessible to any person, firm,
corporation, or other entity, any Confidential Information (as defined below)
developed or obtained while Employee was in the employ of the Company.

1.2 As used in this Agreement, “Confidential Information” means all information
of the Company, whether or not developed by Employee, and all information of its
customers and suppliers, including without limitation any formula, pattern,
compilation, program, device, method, technique or process, that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can derive economic value from its disclosure or use. Confidential Information
includes but is not limited to trade secrets, and it may relate to such matters
as research and development, manufacturing processes, management systems and
techniques, the identity and requirements of customers, the identity of
suppliers, strategic or financial data or plans, and sales and marketing plans
and information. Confidential Information does not lose its confidential status
merely because it was known by a limited number of persons or entities or
because it did not originate entirely with the Company.

1.3 Employee acknowledges that the above-described knowledge and information
constitutes a unique and valuable asset of the Company and represents a
substantial investment of time and expense by the Company, that the Company
would not grant Employee access to such knowledge and information in the absence
of this Agreement, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. Employee shall refrain from
intentionally committing any acts that would materially reduce the value of such
knowledge or information to the Company.

2. Conduct During Employment; Conflicts and Loyalty. Employee understands that
Employee owes a duty of loyalty to the Company during the term of Employee’s
employment. While employed by the Company, (i) Employee will in good faith
devote Employee’s best efforts and entire working time to the performance of
services for the Company under the direction of managers and officers of the
Company, and (ii) Employee will not serve as an independent contractor,
employee, consultant, or in any other business capacity for any other person,
firm, corporation or other business entity.

3. Noncompetition and Nonsolicitation Covenants.

3.1 Agreement Not to Compete. During the term of Employee’s employment with the
Company and for a period of one year from and after the termination of
Employee’s employment with the Company, whether such termination is with or
without cause, or whether such termination is at the instance of Employee or the
Company (the “Restricted Period”), Employee shall not, for himself or herself or
on behalf of or in conjunction with any third party, engage or participate,
either individually or as an employee, consultant or principal, partner,



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

agent, trustee, officer, director, investor or shareholder of a corporation,
partnership, limited liability company, or other business entity that engages in
the Protected Business anywhere in the World. “Protected Business” means the
design, development, manufacture, servicing, sale, solicitation, promotion,
marketing or distribution of any medical products or services competitive with
products manufactured, marketed or sold by the Company or any of its
subsidiaries or any medical products or services intended to be manufactured,
marketed or sold by the Company of the same type or general function.
Notwithstanding the foregoing, if during the last twelve (12) months of
Employee’s employment with the Company, Employee had no management duties or
responsibilities and was engaged exclusively in sales activities, including
selling, soliciting the sale of or supporting the sale of the Company’s products
through direct contact with the Company’s customers, then the restrictions of
this Section 3.1 will be limited to all geographic territories and account
assignments to which Employee was assigned or for which Employee had supervisory
and/or management responsibility during the last twenty four (24) months of
Employee’s employment with the Company. Notwithstanding the foregoing, nothing
in this Section 3.1 shall be deemed to preclude Employee from holding less than
1% of the outstanding capital stock of any corporation required to file periodic
reports with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended, and the securities of which are
listed on any national securities exchange or traded on the over-the-counter
market.

3.2 Agreement Not to Solicit Employees. During the Restricted Period, Employee
shall not, directly or indirectly, alone or on behalf of any person or business
entity, aid, encourage, advise, solicit, induce or attempt to induce any
employee of the Company to leave his or her employment with the Company in order
to accept employment with Employee or with any other person or entity with which
Employee is or may become associated, affiliated or connected.

3.3 Agreement Not to Solicit Customers and Suppliers.

(a) During the Restricted Period, Employee shall not, directly or indirectly,
alone or on behalf of any person or business entity, cause or attempt to cause
any customer, prospective customer, vendor, supplier, or other business contact
of the Company (i) to terminate, limit, or in any manner adversely modify or
fail to enter into any actual or potential business relationship with the
Company or (ii) to enter into or expand any actual or potential business
relationship with any competitor of the Company.

(b) If during the last twelve (12) months of Employee’s employment with the
Company, Employee had no management duties or responsibilities and was engaged
principally in sales activities, including selling, soliciting the sale of or
supporting the sale of the Company’s products through direct contact with the
Company’s customers, then for a period of two (2) years from and after the
termination of Employee’s employment with the Company, whether such termination
is with or without cause, or whether such termination is at the instance of
Employee or the Company, Employee shall not, directly or indirectly, alone or on
behalf of any person or business entity, solicit any person or entity (i) whom
Employee or any of Employee’s Subordinates (as defined below), if any, called on
or serviced on behalf of the Company at any time during the three (3) years
preceding the termination of Employee’s



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

employment with the Company or (ii) from whom Employee or any of Employee’s
Subordinates, if any, directly or indirectly solicited business or to whom
Employee or any of Employee’s Subordinates, if any, submitted proposals to
perform services on behalf of the Company at any time during the three years
preceding the termination of Employee’s employment, with respect to any product
or service competitive with or similar to any products or services of the
Company. For purposes of this Section 3.3(b), “Subordinates” shall include any
of the Company’s employees reporting to Employee at any time during the three
years preceding the termination of Employee’s employment.

3.4 Judicial Modification. If the duration of, the scope of, or any business
activity covered by any provision of this Section 3 is in excess of what a court
of competent jurisdiction under this Agreement determines to be valid and
enforceable under applicable law, such provision shall be construed to cover
only that duration, scope or activity that such court determines to be valid and
enforceable, and the Company and Employee consent to the judicial modification
of the scope and duration of the restrictions in this Section 3 in any
proceeding brought to enforce such restrictions so as to make them valid,
reasonable and enforceable. Employee hereby acknowledges that this Section 3
shall be given the construction which renders its provisions valid and
enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.

4. Patents, Copyrights and Related Matters.

4.1 Inventions. As used in this Agreement, the term “Invention” means
discoveries, inventions, innovations, materials, suggestions, mask works, works
of authorship, know-how, ideas (whether or not shown or described in writing or
reduced to practice), conceived, reduced to practice, authored, or developed by
Employee or jointly with others, whether or not patentable, copyrightable or
registerable. “Company Inventions” means any Inventions which (a) relate
directly to the business of the Company; (b) relate to the Company’s actual or
anticipated research or development; (c) result from any work performed by
Employee for the Company, for which equipment, supplies, facility or Company
Confidential Information is used; or (d) is developed on any Company time.

4.2 Disclosure of Prior Inventions. Employee has identified on Exhibit A to this
Agreement all Inventions relating in any way to the Company’s business or
demonstrably anticipated research and development that were made by Employee
prior to employment with the Company, and Employee represents that such list is
complete. Employee represents that Employee has no rights in any such Inventions
other than those specified in Exhibit A. If there is no such list on Exhibit A,
Employee represents that Employee has made no such Inventions at the time of
signing this Agreement.

4.3 Obligations Regarding Company Inventions. Employee understands that the
Company is continually developing new products, processes, systems and machines
of which Employee may have knowledge. Employee agrees that during Employment, to
the extent Employee is involved with Company Inventions, Employee will (a) keep
accurate, complete and timely records of all Company Inventions, which records
shall be the Company’s property and be retained on the Company’s premises;
(b) promptly and fully disclose and describe all



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

Company Inventions in writing; (c) assign (and Employee does hereby assign) to
the Company all of Employee’s rights to all Company Inventions, and to
applications for letters patent, copyright registrations and/or mask work
registrations in all countries and to letters patent, copyright registrations
and/or mask work registrations granted upon such Company Inventions in all
countries; and (d) acknowledge and deliver promptly to the Company (without
charge to the Company but at the Company’s expense) such written instruments and
to do such other acts as may be necessary in the opinion of the Company to
preserve Company Inventions against forfeiture, abandonment, or loss, and to
obtain, defend or maintain such letters patent, copyright registrations and/or
mask work registrations, and to vest the entire right and title thereto in the
Company. Notwithstanding anything to the contrary set forth herein, in some
circumstances, the provisions of this Section 4 may not apply to inventions for
which no equipment, supplies, facility or trade secret information of the
Company was used and which were developed entirely on Employee’s own time, and
(a) which do not relate directly to the business of the Company or to the
Company’s actual or demonstrably anticipated research or development, and
(b) which do not result from any work performed by Employee for the Company.

4.4 Future Inventions. Employee recognizes that Company Inventions or
Confidential Information relating to Employee’s activities while working for the
Company and conceived or made by Employee, alone or with others, within one
(1) year after termination of employment may have been conceived in significant
part while employed by the Company. Accordingly, Employee agrees that such
post-employment Inventions and proprietary information will be presumed to have
been conceived during employment with the Company and are to be assigned and are
hereby assigned to the Company unless and until Employee has established the
contrary.

4.5 Appointment of Company as Agent/Attorney-in-Fact. In the event that the
Company is unable for any reason to secure Employee’s signature to any document
required to apply for or execute any patent, copyright, maskwork or other
applications with respect to any Inventions (including improvements, renewals,
extensions, continuations, divisions or continuations in part thereof), Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agents and attorneys-in-fact to act for and on
my behalf and instead of Employee, to execute and file any such application and
to do all other lawfully permitted acts to further the prosecution and issuance
of patents, copyrights, maskworks or other rights thereon with the same legal
force and effect as if executed by Employee.

5. Return of Records and Property; Cooperation.

5.1 Upon termination of Employee’s employment, upon Employee’s resignation, or
at any time immediately upon the Company’s request, Employee shall promptly
deliver to the Company any and all loaners, tool kits, Company records and any
and all Company property in Employee’s possession or under Employee’s control
and all copies thereof (whether in hard copy or stored in electronic or magnetic
media, whether furnished by the Company or compiled by Employee, and whether or
not containing Confidential Information), including without limitation products,
formulae, technology, processes, marketing plans, price lists, customer lists,
prospect lists, manuals, books, blank forms, documents, correspondence,



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

memoranda, notes, notebooks, reports, printouts, computer disks, computer tapes,
source codes, data, tables, calculations, and all other materials or information
relating to the business of the Company, and keys, access cards, access codes or
other access information, passwords, credit cards, personal computers,
telephones and other electronic equipment belonging to the Company.

5.2 Upon termination of Employee’s employment or at any time as requested by the
Company, Employee agrees to make available to any person designated by the
Company all information that Employee has concerning work Employee performed for
the Company and any pending, reasonably anticipated or past transactions that
may affect operation of the Company.

6. At-Will Employment. Unless Employee has entered into an express written
agreement signed by an officer of the Company which explicitly alters the
at-will relationship, Employee’s employment relationship with the Company is at
will and it is not for any fixed term or duration. The Company may terminate
Employee’s employment with the Company at any time and for any reason, with or
without cause or notice. Employee may terminate Employee’s employment with the
Company for any reason at any time. Nothing in this Agreement is intended to
alter this at-will employment relationship, and such at-will employment
relationship may not be modified except by an express written agreement signed
by an officer of the Company and Employee.

7. No Conflicting Obligations. Employee represents and warrants to the Company
that Employee is not contractually prohibited from executing and abiding by this
Agreement, and that Employee’s employment with the Company, and the performance
of any duties as an Employee of the Company, will not breach or conflict with
any non-competition, confidentiality, or other obligations to another employer.
Employee further represents and warrants that Employee has not brought and will
not bring to this employment by the Company any confidential or proprietary
information, including trade secrets, of prior employers and agrees not to make
use of or disclose such confidential or proprietary information in carrying out
Employee’s duties.

8. Subsequent Engagement; Mandatory Notice. Employee agrees that during the
Restricted Period, Employee will give the Company written notice delivered to
the Chief Executive Officer of the Company, before accepting employment or any
other type of engagement with any person(s) or entity that provides or plans to
provide products or services similar to any products or services of the Company
or for the benefit of similar clients to those of the Company. Such written
notice will identify the new employer or contracting party, describe the nature
of its business, and describe the Employee’s proposed job duties and Employee’s
geographic territory or responsibilities.

9. Remedies. Employee hereby acknowledges that the provisions of this Agreement
are reasonable and necessary to protect the legitimate interests of the Company
and that any violation of the provisions of this Agreement by Employee would
cause substantial and irreparable harm to the Company. Employee further
acknowledges that it would be difficult to fully compensate the Company for
monetary damages resulting from any breach by Employee of the provisions hereof.
Accordingly, in the event of any actual or threatened breach of any such



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

provisions, the Company shall, in addition to any other remedies it may have, be
entitled to injunctive and other equitable relief to enforce such provisions,
such relief may be granted without the necessity of proving actual monetary
damages. Employee agrees that in the event Employee is found to have breached
(or threatened to breach) any provision of this Agreement, Employee will be
liable to Employer for reasonable attorneys’ fees and costs which the Employer
incurred in enforcing this Agreement.

10. Miscellaneous.

10.1 Governing Law. In order to provide the Employee and Company with certainty
and predictability, the Employee and Company agree that all matters relating to
the interpretation, construction, application, validity and enforcement of this
Agreement shall be governed by the laws of the State of Tennessee without giving
effect to any choice or conflict of law provision or rule, whether of the State
of Tennessee or any other jurisdiction, that would cause the application of laws
of any jurisdiction other than the State of Tennessee.

10.2 Mandatory Jurisdiction and Venue. In order to facilitate efficient
litigation and to provide the Employee and Company with certainty and
predictability, the Employee and Company agree that the courts of the State of
Tennessee and/or the federal district courts, Western District of Tennessee,
shall have exclusive jurisdiction for the purpose of interpreting, enforcing,
and resolving all issues of law, equity, or fact, arising out of or in
connection with this Agreement, and all other claims and disputes related to the
Employee’s employment with and/or separation from employment with the Employer.
Any action involving such claims or disputes shall be brought in such courts.
Each party consents to personal jurisdiction over such party in the State and/or
federal courts of Tennessee and hereby waives any defense of lack of personal
jurisdiction. Venue, for the purpose of all such suits shall be in the State or
federal courts located in Shelby County, Tennessee.

10.3 Entire Agreement. This Agreement, and any employment agreement signed by an
officer of the Company between the Company and Employee contain the entire
agreement of the parties relating to the subject matter addressed therein and
supersede all prior agreements and understandings with respect to such subject
matter, and the parties hereto have made no other agreements, representations or
warranties relating to the subject matter of this Agreement.

10.4 Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by an authorized officer of the
Company, and the Employee.

10.5 No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived. Failure of the Company to require strict compliance with this Agreement
or to enforce or seek to enforce this Agreement in response to a breach by
Employee does not constitute a waiver of the Company’s right subsequently to
seek enforcement as to that breach or any other breach of this Agreement.



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

10.6 Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the prior written consent of the other party, except that
the Company may, without the consent of Employee, assign its rights and
obligations under this Agreement (1) to any entity affiliated with the Company,
(2) in connection with a merger or consolidation involving the Company, or
(3) to any corporation or other person or business entity to which the Company
may sell or transfer all or substantially all of its assets or the assets of any
division. After any such assignment by the Company, the assignee shall
thereafter be deemed to be “the Company” for purposes of all terms and
conditions of this Agreement, including this Section 10.

10.7 Counterparts. This Agreement may be executed in any number of counterparts,
and such executed counterparts shall constitute one Agreement.

10.8 Severability. Subject to Section 3.4, to the extent that any portion of any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

10.9 Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

10.10 Tolling. Employee understands and agrees that in the event of any breach
of his or her obligations under Section 3 of this Agreement, the period of
restraint applicable to such obligations shall be automatically tolled for the
amount of time the violation continues.

[Signature page follows]



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

By signing below, the Employee acknowledges that he/she has read, understands,
agrees to comply with, and agrees to be bound by the foregoing Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Rights Agreement.

 

EMPLOYEE: Signature:  

 

Name:   Gregory Morrison Date:                      COMPANY: WRIGHT MEDICAL
GROUP, INC. Signature:  

 

Name:  

 

Title:  

 

Date:                     



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

Exhibit A

Prior Inventions



--------------------------------------------------------------------------------

LOGO [g53310g07l52.jpg]

EXHIBIT B

GENERAL RELEASE

Greg Morrison (the “Executive”), on behalf of the Executive and the Executive’s
heirs, executors, administrators, successors and assigns, whether named or
referred to below or not, releases, acquits and forever discharges Wright
Medical Group, Inc. (the “Company”), its parent(s), successors and assigns,
their agents, servants, and employees, its subsidiaries, divisions,
subdivisions, and affiliates (“Released Party”), of and from any and all past,
present, and future claims, counterclaims, demands, actions, causes of action,
liabilities, damages, costs, loss of services, expenses, compensation,
third-party actions, of every nature and description, whether known or unknown,
suspected or unsuspected, foreseen, or unforeseen, real or imaginary, actual or
potential, and whether arising at law or in equity, under the common law, state,
federal or foreign law, or any other law, or otherwise, arising out of or
relating to the Executive’s employment with the Company or the termination
thereof (collectively “Claims”). The Executive intends to affect a full and
final general release of all such Claims. It is expressly understood and agreed
that this Release is intended to cover, and does cover, not only all now known
injuries, losses, and damages, including injuries, losses, and damages not now
known or anticipated, but which may later be discovered after the Effective Date
(as hereinafter defined as the date when the Executive signs this Release),
including all the effects and consequences thereof.

More specifically, by signing this Release, the Executive agrees to release any
actual and potential Claims that the Executive has or may potentially have,
either as an individual or standing in the shoes of the government, under any
foreign, federal, state or local law, administrative regulation or legal
principle (except as provided below in this Release) against the Company or any
and all other Released Parties. The following listing of laws and types of
Claims is not meant to, and shall not be interpreted to, exclude any particular
law or type of Claim, law, regulation or legal principle not listed. The
Executive understands that the Executive is releasing all Claims against the
Company and all Released Parties including, but not limited to, any Claims for
expense reimbursement or expenses, Claims for invasion of privacy; breach of
written or oral, express or implied, contract; fraud or misrepresentation;
Claims for assault, battery, defamation, intentional or negligent infliction of
emotional distress, breach of the covenant of good faith and fair dealing,
promissory estoppel, negligence, negligent hiring, retention or supervision,
retaliation, constructive discharge, violation of whistleblower protection laws,
unjust enrichment, violation of public policy, and any Claims under Title VII of
the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., the
Americans with Disabilities Act (“ADA”), as amended by the ADA Amendments Act of
2008 (“ADAAA”), 29 U.S.C. § 12101, et seq., the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1001, et seq., the
Equal Pay Act (“EPA”), 29 U.S.C. § 206(d), the Family and Medical Leave Act
(“FMLA”), 29 U.S.C. § 2601, et seq., the Genetic Information Nondiscrimination
Act of 2008 (“GINA”), the Minnesota Human Rights Act (“MHRA”), Minn. Stat. §
363A.01, et seq., Minnesota Statutes § 181, et seq., the Minnesota Whistleblower
Act,



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

Minn. Stat. § 181.931, et seq., Tennessee Human Rights Act and the Tennessee
Disability Act, and any and all other Tennessee statutes, regulations, and
ordinances related to fair employment practices or employment more generally,
the False Claims Act, 31 U.S.C. § 3729, et seq. or any other state human rights
or fair employment practices act. This includes, but is not limited to, Claims
for violation of any civil rights laws based on protected class status and all
other Claims for unlawful employment practices, and all other common law or
statutory Claims.

The Executive is not releasing and “Claims” shall not include any rights or
Claims the Executive has (1) pursuant to the Separation Pay Agreement between
the Company and the Executive, any equity award granted to the Executive by
Wright Medical Group N.V. or the Indemnification Agreement between the Company
or its affiliates and the Executive; (2) to be indemnified and advanced expenses
in accordance with applicable law, or the Company’s and its affiliates’
corporate documents or be covered under any applicable directors’ and officers’
liability insurance policies; (3) with respect to any rights which have accrued
or become vested as of the date of this Release, including any rights to any
outstanding equity awards; and (4) with respect to any Claims which arise after
the date this Release is executed by the Executive.

The Executive declares that the Executive understands, covenants, and agrees
that the Executive will not make any Claims or demands, or file any legal
proceedings against the Company or join the Company as a party with respect to
any Claims released by the Executive, nor shall the Executive proceed against
any other Released Party, person, firm, or corporation on the Claims released
above except as is necessary to enforce the terms and conditions of this Release
and the Separation Pay Agreement between the Executive and the Company. The
Executive further declares that the Executive is voluntarily forfeiting any
right to recover or receive compensation in any form resulting from a legal
action or demand against the Company by any other person or persons with respect
to the Claims released by the Executive herein.

The filing of any claim, demand or any and all other legal proceedings by the
Executive against the Company with respect to Claims released by the Executive
shall be deemed to be a material breach of the terms of this Release. Such
breach shall immediately terminate Company’s duty to pay any further sums to the
Executive. Additionally, the Executive shall indemnify and hold harmless the
Company from any and all judgments, costs, expenses, or attorneys’ fees
whatsoever arising on account of the filing of any such claim, demand, or other
legal proceedings by the Executive with respect to the Claims the Executive has
released.

It is further understood and agreed that the Company will pay and the Executive
is accepting severance payments and benefits more fully described in the
Separation Pay Agreement between the parties in full accord and satisfaction of
any obligations, Claims, and/or disputes that the Executive may have with the
Company with respect to the Executive’s Released Claims.

The Executive declares, understands, covenants, and agrees that the terms of the
Separation Pay Agreement, and the severance payments and benefits stated
therein, are the sole consideration for this Release and that the Executive
voluntarily accepts that consideration for the purpose of making a full and
final compromise, adjustment, and release of all Claims.



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

The Executive understands and agrees that this is the full and complete
understanding of the parties, that it is the integrated memorial of their
agreement, and that there are no other written or oral understandings,
agreements, covenants, promises or arrangements, directly or indirectly
connected with this Release, that are not incorporated herein. The terms of this
Release are contractual and are not mere recitals.

Notwithstanding the foregoing, nothing in this Release shall release any party
from obligations resulting from the Separation Pay Agreement nor prohibit any
party from seeking the enforcement of the Separation Pay Agreement.

The Executive understands that the consideration the Executive is receiving for
settling and releasing the Executive’s Claims is contingent upon the Executive’s
agreement to be bound by the terms of this Release. Accordingly, if the
Executive attempts to revoke this Release as provided above, the Executive
understands that the Executive is not entitled to the post-termination payments
and benefits, other than the Accrued Obligations, offered in the Separation Pay
Agreement. The Executive further understands that if the Executive attempts to
revoke the Executive’s release of the Executive’s Claims, the Executive must
immediately return to Company the post-termination payments and benefits, other
than the Accrued Obligations, that the Executive may have received under the
Executive’s Separation Pay Agreement.

AGREED AND ACCEPTED

The Company has advised the Executive of the Executive’s right to review this
Release with the Executive’s own attorney. The Executive has had the opportunity
to carefully read this Release and understands all its terms. In agreeing to
sign this Release, the Executive has not relied on any oral statements or
explanations made by the Company or any other Released Party, including their
employees or attorneys. The Executive understands and agrees to be bound by this
Release. This Release shall be effective as of the date signed by the Executive
(“Effective Date”).

 

      EXECUTIVE: Dated:               , 20        

 

 

(Effective Date)

    Signature       Name:  

 



--------------------------------------------------------------------------------

LOGO [g53310g07l52.jpg]

EXHIBIT C

GENERAL RELEASE,

INCLUDING RELEASE OF POTENTIAL ADEA CLAIMS

In further consideration for the payment of severance payments and benefits
provided under the Separation Pay Agreement between (i) Greg Morrison (the
“Executive”) and (ii) Wright Medical Group, Inc. (the “Company”), the Executive,
for himself or herself and the Executive’s heirs, executors, administrators, and
assigns, hereby unconditionally releases and forever discharges the Company and
each of the Company’s stockholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, divisions,
subsidiaries, affiliates, and all persons acting by, through, under, or in
concert with any of them (collectively, the “Released Party”) from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected
arising out of or relating to the Executive’s employment with the Company or
termination of such employment, including, but not limited to, claims under the
Age Discrimination in Employment Act of 1967 (“ADEA”), as amended from time to
time, and other federal, state, or local laws prohibiting discrimination, any
claims the Executive may have with regard to the Executive’s hiring, employment,
and separation from employment, and any claims growing out of any legal
restrictions on the Company’s right to terminate its employees (“Claim(s)”),
which the Executive now has, owns or holds, or claims to have owned or held, or
which the Executive at any time may have had or claimed to have had against the
Company.

More specifically, by signing this Release, the Executive agrees to release any
actual and potential Claim that the Executive has or may potentially have,
either as an individual or standing in the shoes of the government, under any
federal, state or local law, administrative regulation or legal principle
(except as provided below in this Release) against the Company or any other
Released Parties. The following listing of laws and types of Claims is not meant
to, and shall not be interpreted to, exclude any particular law or type of
Claim, law, regulation or legal principle not listed. The Executive understands
that the Executive is releasing all the Executive’s Claims against the Company
and all Released Parties including, but not limited to any Claims for expense
reimbursement or expenses, relocation assistance Claims for invasion of privacy;
breach of written or oral, express or implied, contract; fraud or
misrepresentation; Claims for assault, battery, defamation, intentional or
negligent infliction of emotional distress, breach of the covenant of good faith
and fair dealing, promissory estoppel, negligence, negligent hiring, retention
or supervision, retaliation, constructive discharge, violation of whistleblower
protection laws, unjust enrichment, violation of public policy, and any Claims
under ADEA, 29 U.S.C. § 626, as amended, the Older Workers Benefit Protection
Act of 1990 (“OWBPA”), 29 U.S.C. § 626(f), Title VII of the Civil Rights Act of
1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., the Americans with Disabilities
Act (“ADA”), as amended by the ADA Amendments Act of 2008 (“ADAAA”), 29 U.S.C. §
12101, et seq., the Employee Retirement Income Security Act



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1001, et seq., the Equal Pay Act
(“EPA”), 29 U.S.C. § 206(d), the Family and Medical Leave Act (“FMLA”), 29
U.S.C. § 2601, et seq., the Genetic Information Nondiscrimination Act of 2008
(“GINA”), the Minnesota Human Rights Act (“MHRA”), Minn. Stat. § 363A.01, et
seq., Minnesota Statutes § 181, et seq., the Minnesota Whistleblower Act, Minn.
Stat. § 181.931, et seq., Tennessee Human Rights Act and the Tennessee
Disability Act, and any and all other Tennessee statutes, regulations, and
ordinances related to fair employment practices or employment more generally,
the False Claims Act, 31 U.S.C. § 3729, et seq., or any other state human rights
or fair employment practices act, and any other federal, state, local or foreign
statute, law, rule, regulation, ordinance or order. This includes, but is not
limited to, Claims for violation of any civil rights laws based on protected
class status and all other Claims for unlawful employment practices, and all
other common law or statutory Claims.

The Executive is not releasing and Claims shall not include any rights or Claims
the Executive has (1) pursuant to the Separation Pay Agreement between the
Executive and the Company, any equity award granted to the Executive by Wright
Medical Group N.V. or the Indemnification Agreement between the Company or its
affiliates and the Executive; (2) to be indemnified and advanced expenses in
accordance with applicable law, or the Company’s and its affiliates’ corporate
documents or to be covered under any applicable directors’ and officers’
liability insurance policies; (3) with respect to any rights which have accrued
or become vested as of the date of this Release, including any rights to any
outstanding equity awards; and (4) with respect to any Claims which arise after
the Effective Date of this Release.

This Release complies with the Older Workers Benefit Protection Act of 1990, as
amended from time to time.

 

  a. This Release is written in terms which the Executive understands;

 

  b. The Executive is advised of the Executive’s rights to consult an attorney
to review and for advice regarding whether to sign this Release;

 

  c. The Executive does not waive any rights or claims that may arise after the
date the Release is executed;

 

  d. The Executive is receiving consideration beyond anything of value to which
the Executive already is entitled; and

 

  e. The Executive has been given a reasonable period of time to consider this
Release (at least 21 days).

RIGHT TO RESCIND OR REVOKE

The Executive understands that insofar as this Release relates to the
Executive’s rights under the ADEA, it shall not become effective or enforceable
until seven (7) days after the Executive signs it. The Executive also has the
right to rescind (revoke) this Release only insofar as it extends to potential
Claims under the ADEA by written notice to Company within seven (7)



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

calendar days following the Executive’s signing this Release (the “Rescission
Period”). Any such rescission (revocation) must be in writing, must explain that
the revocation is applicable to the Executive’s ADEA Claims, and must be either
hand-delivered to the Company or, if sent by mail, postmarked within the
applicable time period (below), sent by certified mail, return receipt
requested, and addressed as follows:

 

  (a) post-marked within the seven (7) day period;

 

  (b) properly addressed to:

General Counsel

Wright Medical Group, Inc.

1023 Cherry Road

Memphis, TN 38117; and

 

  (c) sent by certified mail, return receipt requested.

The Executive understands that the consideration the Executive is receiving for
settling and releasing the Executive’s Claims is contingent upon the Executive’s
agreement to be bound by the terms of this Release. Accordingly, if the
Executive attempts to revoke this Release, the Executive understands that the
Executive is not entitled to the post-termination payments and benefits, other
than the Accrued Obligations, offered in the Separation Pay Agreement. The
Executive further understands that if the Executive attempts to revoke the
Executive’s release of the Executive’s ADEA Claims, the Executive must
immediately return to Company any post-termination payments and benefits, other
than the Accrued Obligations, that the Executive may have received under the
Executive’s Separation Pay Agreement; provided however, that if the Executive
decides to challenge the knowing and voluntary nature of this Release under the
ADEA and/or the OWBPA, the Executive is not required to return to Company any
consideration that the Executive received under the Executive’s Separation Pay
Agreement.



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

AGREED AND ACCEPTED

The Company has advised the Executive of the Executive’s right to review this
Release with the Executive’s own attorney. The Executive has had the opportunity
to carefully read this Release and understands all its terms. In agreeing to
sign this Release, the Executive has not relied on any oral statements or
explanations made by the Company or any other Released Party, including their
employees or attorneys. The Executive understands, accepts, and agrees to be
bound by this Release. This Release shall be effective as of the date signed by
the Executive (“Effective Date”).

 

      EXECUTIVE: Dated:               , 20        

 

 

(Effective Date)

    Signature       Name:  

 



--------------------------------------------------------------------------------

LOGO [g53310g07l52.jpg]

EXHIBIT D

MODIFIED 280G CUTBACK

Notwithstanding anything to the contrary in this Agreement, in any other
agreement between or among the Executive, the Company or any of its Affiliates
or in any plan maintained by the Company or any Affiliate, if there is a 280G
Change in Control (as defined in Section (g)(i) below), the following rules
shall apply:

(a) Except as otherwise provided in Section (b) below, if it is determined in
accordance with Section (d) below that any portion of the Payments (as defined
in Section (g)(ii) below) that otherwise would be paid or provided to the
Executive or for the Executive’s benefit in connection with the 280G Change in
Control would be subject to the excise tax imposed under Section 4999 of the
Code (“Excise Tax”), then such Payments shall be reduced by the smallest total
amount necessary in order for the aggregate present value of all such Payments
after such reduction, as determined in accordance with the applicable provisions
of Section 280G of the Code and the regulations issued thereunder, not to exceed
the Excise Tax Threshold Amount (as defined in Section (g)(iii) below).

(b) No reduction in any of the Executive’s Payments shall be made pursuant to
Section (a) above if it is determined in accordance with Section (d) below that
the After Tax Amount of the Payments payable to the Executive without such
reduction would exceed the After Tax Amount of the reduced Payments payable to
the Executive in accordance with Section (a) above. For purposes of the
foregoing, (i) the “After Tax Amount” of the Payments, as computed with, and as
computed without, the reduction provided for under Section (a) above, shall mean
the amount of the Payments, as so computed, that the Executive would retain
after payment of all taxes (including without limitation any federal, state or
local income taxes, the Excise Tax or any other excise taxes, any medicare or
other employment taxes, and any other taxes) imposed on such Payments in the
year or years in which payable; and (ii) the amount of such taxes shall be
computed at the rates in effect under the applicable tax laws in the year in
which the 280G Change in Control occurs, or if then ascertainable, the rates in
effect in any later year in which any Payment is expected to be paid following
the 280G Change in Control, and in the case of any income taxes, by using the
maximum combined federal, state and (if applicable) local income tax rates then
in effect under such laws.

(c) Any reduction in the Executive’s Payments required to be made pursuant to
Section (a) above (the “Required Reduction”) shall be made as follows: first,
any Payments that became fully vested prior to the 280G Change in Control and
that pursuant to paragraph (b) of Treas. Reg. §1.280G-1, Q/A 24 are treated as
Payments solely by reason of the acceleration of their originally scheduled
dates of payment shall be reduced, by cancellation of the acceleration of their
dates of payment; second, any severance payments or benefits, performance-based



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

cash or performance-based equity incentive awards, or other Payments, in all
cases the full amounts of which are treated as contingent on the 280G Change in
Control pursuant to paragraph (a) of Treas. Reg. §1.280G-1, Q/A 24, shall be
reduced; and third, any cash or equity incentive awards, or non-qualified
deferred compensation amounts, that vest solely based on the Executive’s
continued service with the Company or any of its Affiliates, and that pursuant
to paragraph (c) of Treas. Reg. §1.280G-1, Q/A 24 are treated as contingent on
the 280G Change in Control because they become vested as a result of the 280G
Change in Control, shall be reduced, first by cancellation of any acceleration
of their originally scheduled dates of payment (if payment with respect to such
items is not treated as automatically occurring upon the vesting of such items
for purposes of Section 280G) and then, if necessary, by canceling the
acceleration of their vesting. In each case, the amounts of the Payments shall
be reduced in the inverse order of their originally scheduled dates of payment
or vesting, as applicable, and shall be so reduced only to the extent necessary
to achieve the Required Reduction.

(d) A determination as to whether any Excise Tax is payable with respect to the
Executive’s Payments and if so, as to the amount thereof, and a determination as
to whether any reduction in the Executive’s Payments is required pursuant to the
provisions of Sections (a) and (b) above, and if so, as to the amount of the
reduction so required, shall be made by no later than fifteen (15) days prior to
the closing of the transaction or the occurrence of the event that constitutes
the 280G Change in Control, or as soon thereafter as administratively
practicable. Such determinations, and the assumptions to be utilized in arriving
at such determinations, shall be made by an independent auditor (the “Auditor”)
jointly selected by the Executive and the Company, all of whose fees and
expenses shall be borne and directly paid solely by the Company. The Auditor
shall be a nationally recognized public accounting firm which has not, during
the two (2) years preceding the date of its selection, acted in any way on
behalf of the Company or any of its Affiliates or for any entity effecting the
280G Change in Control. If the Executive and the Company cannot agree on the
firm to serve as Auditor, then the Executive and the Company shall each select
one (1) accounting firm and those two (2) firms shall jointly select the
accounting firm to serve as the Auditor. The Auditor shall provide a written
report of its determinations, including detailed supporting calculations, both
to the Executive and to the Company. If the Auditor determines that no Excise
Tax is payable with respect to the Executive’s Payments, either as a result of
any Required Reduction the Auditor has determined should be made thereto or
because the Auditor has determined that no Required Reduction must be made
thereto, the written report which the auditor furnishes to the Executive and to
the Company pursuant to the preceding sentence shall be accompanied by an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to the Executive’s Payments. Except as otherwise provided
in Section (e) or Section (f) below, the determinations made by the Auditor
pursuant to this Section (d) shall be binding upon the Executive and the Company
and its Affiliates.

(e) If, notwithstanding (1) any determination made pursuant to Section (d) above
that a reduction in the Executive’s Payments is not required pursuant to Section
(a) above or (2) any reduction in the Executive’s Payments made pursuant to
Section (a) above, the United States Internal Revenue Service (the “IRS”)
subsequently asserts that the Executive is liable for Excise Tax with respect to
such Payments, the Payments then remaining to be paid or provided to the



--------------------------------------------------------------------------------

   LOGO [g53310g07l52.jpg]

 

Executive shall be reduced as provided in Sections (a) and (b) above or shall be
further reduced as provided in Section (a) above, and (if still necessary after
such reduction or further reduction) any Payments already made to the Executive
shall be repaid to the Company or its Affiliates, to the extent necessary to
eliminate the Excise Tax asserted by the IRS to be payable by the Executive. Any
such reduction or further reduction or repayment (i) shall be made only if the
IRS agrees that such reduction or further reduction or repayment will be
effective to avoid the imposition of any Excise Tax with respect to the
Executive’s Payments as so reduced or repaid and agrees not to impose such
Excise Tax against the Executive if such reduction or further reduction or
repayment is made, and (ii) shall be made in the manner described in Section
(c) above,

(f) Notwithstanding anything to the contrary in the foregoing provisions of this
Exhibit D, if (i) the Executive’s Payments have been reduced pursuant to Section
(a) above and the IRS nevertheless subsequently determines that Excise Tax is
payable with respect to the Executive’s Payments, and (ii) if the After Tax
Amount of the Payments payable to the Executive, determined without any further
reduction or repayment as provided in Section (e) above, and without any initial
reduction as provided in Section (a) above, would exceed the After Tax Amount of
the Payments payable to the Executive as reduced in accordance with Section (a),
then (A) no such further reduction or repayment shall be made with respect to
the Executive’s Payments pursuant to Section (e) above, and (B) the Company or
its Affiliate shall pay to the Executive an amount equal to the reduction in the
Executive’s Payments that was initially made pursuant to Section (a). Such
amount shall be paid to the Executive in a cash lump sum by no later than the
fifteenth (15th) day of the third (3rd) month following the close of the
calendar year in which the IRS makes its final determination that Excise Tax is
due with respect to the Executive’s Payments, provided that by such day the
Executive has paid the Excise Tax so determined to be due.

(g) For purposes of the foregoing, the following terms shall have the following
respective meanings:

(i) “280G Change in Control” shall mean a change in the ownership or effective
control of the Parent Corporation or in the ownership of a substantial portion
of the assets of the Parent Corporation, as determined in accordance with
Section 280G(b)(2) of the Code and the regulations issued thereunder.

(ii) “Payment” shall mean any payment or benefit in the nature of compensation
that is to be paid or provided to the Executive or for the Executive’s benefit
in connection with a 280G Change in Control, to the extent that such payment or
benefit is “contingent” on the 280G Change in Control within the meaning of
Section 280G(b)(2)(A)(i) of the Code and the regulations issued thereunder.

(iii) “Excise Tax Threshold Amount” shall mean an amount equal to (x) three
(3) times the Executive’s “base amount” within the meaning of Section 280G(b)(3)
of the Code and the regulations issued thereunder, less (y) $1,000.